Name: COMMISSION REGULATION (EC) No 2363/97 of 28 November 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 29 . 11.97 EN Official Journal of the European Communities L 329/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2363/97 of 28 November 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 29 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24 . 12. 1994, p . 66 . (2) OJ L 325, 14. 12 . 1996, p . 5. (') OJ L 387, 31 . 12. 1992, p . 1 . h) OJ L 22, 31 . 1 . 1995, p . 1 . L 329/2 EN Official Journal of the European Communities 29 . 11 . 97 ANNEX to the Commission Regulation of 28 November 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 204 49,0 999 49,0 0709 10 40 220 107,8 999 107,8 0709 90 79 052 96,3 999 96,3 0805 20 31 052 72,8 204 65,5 999 69,2 0805 20 33 , 0805 20 35, 0805 20 37, 0805 20 39 052 63,0 400 50,5 999 56,8 0805 30 40 052 89,5 600 82,2 999 85,8 0808 10 92, 0808 10 94, 0808 10 98 052 42,6 060 47,1 064 41,7 400 89,5 404 84,9 800 107,0 999 68,8 0808 20 67 052 114,7 064 82,7 400 94,5 999 97,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14 , 19 . 1 . 1996, p. 6). Code 999 stands for 'of other origin '.